PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHIN et al.
Application No. 15/955,524
Filed: April 17, 2018
For: SYSTEM AND METHOD FOR VEHICULAR LOCALIZATION RELATING TO AUTONOMOUS NAVIGATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 07, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113
to the final Office action, mailed November 20, 2020, which set a shortened statutory period for
reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were
obtained. Accordingly, the application became abandoned on February 23, 2021. A Notice of
Abandonment was mailed June 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3669 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.









/JOANNE L BURKE/Lead Paralegal Specialist, OPET